Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 1 of 18 PageID #: 1357




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
DOMENIC ROBERTO,
                                                                :
                                         Plaintiff,
                         – against –                           : MEMORANDUM DECISION AND
                                                               : ORDER
ANDREW SAUL,
                                                               : 20-CV-1923 (AMD)
                                       Defendant.
                                                               :
--------------------------------------------------------------- X
ANN M. DONNELLY, United States District Judge:

        The plaintiff challenges the Social Security Commissioner’s decision that he was not

disabled for the purpose of receiving Disability Insurance Benefits (“DIB”) under Title II of the

Social Security Act. On February 5, 2021, the plaintiff moved for judgment on the pleadings.

(ECF No. 12.) On April 1, 2021, the defendant moved to remand for further administrative

proceedings. (ECF No. 16.) For the reasons set forth below, I grant the plaintiff’s motion in

part, grant the defendant’s motion in part and remand the case for further proceedings.

                                              BACKGROUND

        On August 12, 2013, the plaintiff, Domenic Roberto, applied for disability insurance

alleging disability beginning July 25, 2013 from injuries to his neck, shoulders and back that he

sustained as a firefighter. (Tr. 217-18; See Tr. 388-89.) The plaintiff listed the following

conditions in his application: cervical radiculopathy and right shoulder injury and surgery, C3-4

C4-5 level cervical disc herniations, superior labral flap tear, hypertrophic subacromial bursa and

L5/S1 intervertebral disc bulge with central profusion. (Tr. 268.) The Social Security

Administration (“SSA”) denied his claim on November 22, 2013. (Tr. 124-28.) The plaintiff

requested a hearing, which took place on May 4, 2015 and September 22, 2015 before
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 2 of 18 PageID #: 1358




Administrative Law Judge (“ALJ”) Sheila Walters. 1 (Tr. 43-114.) The plaintiff and a vocational

expert testified at each hearing. (Id.) In a September 25, 2015 decision, ALJ Walters denied the

plaintiff disability benefits, concluding that he could still perform some sedentary work and that

there were jobs in the national economy that he could perform. (Tr. 18-34.)

          The plaintiff appealed this decision to the Appeals Council, attaching a report detailing a

March 9, 2016 surgery performed on his left shoulder. (Tr. 14-17.) The Appeals Council denied

review, finding, among other things, that the 2016 report did “not affect the decision about

whether [the plaintiff was] disabled beginning on or before September 25, 2015.” (Tr. 2.) On

June 23, 2017, the plaintiff filed an action in this district appealing the Commissioner’s “final

decision.” (Tr. 628-31.) On September 28, 2018, the Honorable Margo K. Brodie issued a

Memorandum and Order remanding the case for further administrative proceedings. (Tr. 646-

60.) Judge Brodie determined that, in fact, the 2016 report did affect the disability determination

because the surgery addressed an injury that existed during the disability period and was relevant

to probing the severity and persistence of the plaintiff’s shoulder pain. (Id.)

          On remand, ALJ Dina Loewy held a hearing on August 15, 2019. 2 (Tr. 528-82.)

Medical expert Dr. Ronald Kendrick and vocational expert Robert Baker also appeared and

testified at the hearing. (Id.) On December 31, 2019, the ALJ issued a decision denying the

plaintiff benefits. (Tr. 499-518.)

          The ALJ concluded that the plaintiff suffered from the following severe impairments:

degenerative disc disease, degenerative joint disease of the shoulders, carpal tunnel syndrome,




1
    ALJ Walters held two hearings, each by video, because there were technical issues—“audio
    problems”—during the first one. (Tr. 87.)
2
    On remand, the SSA consolidated the plaintiff’s initial 2013 claim with his duplicative 2017 benefits
    application. (Tr. 663, 923-24.)


                                                       2
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 3 of 18 PageID #: 1359




migraine disorder and obesity. (Tr. 505-06.) She also determined that the plaintiff’s severe

impairments did not meet or equal the severity of impairments listed in the applicable Social

Security regulations. (Tr. 506-07.) The ALJ found that the plaintiff had the residual functional

capacity to perform sedentary work with the following limitations:

       [T]he claimant is capable of sitting for six hours of an eight[-]hour workday and
       standing up to two hours in an eight[-]hour workday, and lifting or carrying up to
       10 pounds. After seated for thirty minutes, the claimant can stand and stretch at
       the workstation for 1-2 minutes. The claimant can occasionally climb ramps or
       stairs, but never climb ladders, ropes, or scaffolds. The claimant can occasionally
       balance and stoop, but never kneel, crouch, or crawl. The claimant can frequently
       reach bilaterally but only occasionally reach overhead. He can occasionally push
       or pull. The claimant can frequently handle or finger. He must avoid all exposure
       to hazardous machinery, unprotected heights, and operational control of moving
       machinery.

(Tr. 507.) Finally, the ALJ found that although the plaintiff could not do his past relevant work

as a firefighter, he could perform the following jobs which exist in significant numbers in the

national economy: Call Out Operator, Telephone Quotation Clerk and Charge Account Clerk.

(Tr. 517-18.) On April 27, 2020, the plaintiff filed this action, appealing the ALJ’s decision.

(ECF No. 1.)

                                      LEGAL STANDARD

       A district court reviewing the Commissioner’s final decision is limited to determining

“whether the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012)

(quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009)). The district court

must uphold the Commissioner’s factual findings if there is substantial evidence in the record to

support them. 42 U.S.C. § 405(g). “Substantial evidence is ‘more than a mere scintilla’ and

‘means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (quoting Richardson v. Perales,



                                                 3
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 4 of 18 PageID #: 1360




402 U.S. 389, 401 (1971)). “To determine on appeal whether the ALJ’s findings are supported

by substantial evidence, a reviewing court considers the whole record, examining evidence from

both sides, because an analysis of the substantiality of the evidence must also include that which

detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). When the

Commissioner’s determination is supported by substantial evidence, “the decision must be

upheld, even if there also is substantial evidence for the plaintiff’s position.” Cerqueira v.

Colvin, No. 14-CV-1134, 2015 WL 4656626, at *11 (E.D.N.Y. Aug. 5, 2015) (internal quotation

marks omitted). A district judge may not “substitute [her] own judgment for that of the [ALJ],”

even if she would have made a different decision. Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir.

1991).

          “Although factual findings by the Commissioner are ‘binding’ when ‘supported by

substantial evidence,’” the Court will not defer to the ALJ’s determination “[w]here an error of

law has been made that might have affected the disposition of the case.” Pollard v. Halter, 377

F.3d 183, 188-89 (2d Cir. 2004) (quoting Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984))

(alteration in original). Thus, “[e]ven if the Commissioner’s decision is supported by substantial

evidence, legal error alone can be enough to overturn the ALJ’s decision.” Ellington v. Astrue,

641 F. Supp. 2d 322, 328 (S.D.N.Y. 2009) (citing Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir.

1987)).

                                           DISCUSSION

          The plaintiff makes several challenges to the ALJ’s decision. He argues that the ALJ did

not adhere properly to the treating physician rule, that the ALJ’s residual functional capacity

(“RFC”) determination did not reflect all the plaintiff’s limitations and that the ALJ’s step five

conclusions were not supported by substantial evidence. The plaintiff also urges the Court to




                                                  4
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 5 of 18 PageID #: 1361




remand solely for the calculation of benefits, arguing that the record shows compelling evidence

of actual disability. Finally, the plaintiff requests that if the decision is remanded for further

proceedings, the Court order the Commissioner to assign a new ALJ to the case.

          The defendant concedes that the ALJ made a legal error in her RFC determination, and

thus, that the case should be remanded for further proceedings. The defendant refutes the

plaintiff’s other challenges.

I.        Treating Physician Rule

          The plaintiff challenges the ALJ’s application of the treating physician rule to the

medical opinions of Dr. Kenneth Chapman, Dr. Igor Stiler and Dr. John Reilly. 3 (ECF No. 13 at

17-21.) The treating physician rule requires the ALJ to give a treating physician’s opinion

“controlling weight” if it is “well-supported by medically acceptable clinical laboratory

diagnostic techniques.” 20 C.F.R. § 404.1527(c)(2). “[I]f the ALJ decides the opinion is not

entitled to controlling weight, [she] must determine how much weight, if any, to give it.”

Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019). When the ALJ does not give a treating

physician’s opinion controlling weight, she must “comprehensively set forth [her] reasons for the

weight assigned to a treating physician’s opinion.” Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir.

2008). Moreover, “the ALJ must explicitly consider, inter alia, (1) the frequency, length, nature,

and extent of treatment; (2) the amount of medical evidence supporting the opinion; (3) the

consistency of the opinion with the remaining medical evidence; and (4) whether the physician is

a specialist.” Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013); 20 C.F.R. § 404.1527(c)(1)-(6).

If the ALJ does not explicitly consider these factors the case must be remanded unless “a



3
    The ALJ assigned “partial weight” to the opinion of treating physician Dr. Jo Hannafin and “little
    weight” to the opinion of treating physician Dr. William Kennedy. (Tr. 514-15.) The plaintiff has not
    challenged these determinations. (See ECF No. 13 at 18-21.)


                                                      5
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 6 of 18 PageID #: 1362




searching review of the record” makes it clear that the ALJ applied “the substance of the treating

physician rule.” Estrella, 925 F.3d at 96 (quoting Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir.

2004)).

          a. Dr. Kenneth Chapman

          Dr. Chapman, a pain management physician, treated the plaintiff for shoulder pain,

cervical spine pain and lumbar spine pain in 2011, and again from 2017 to 2019. (Tr. 1244-54.)

Dr. Chapman opined that the plaintiff could lift and carry less than five pounds frequently and

could lift and carry less than ten pounds occasionally. (Tr. 1242.) Dr. Chapman also opined that

the plaintiff could never reach with his left arm in any direction, could handle and finger with his

left hand only occasionally, could lift his right arm in any direction occasionally and frequently

could use his right hand to handle, finger and feel. (Id.) Dr. Chapman also concluded that the

plaintiff was limited to standing, walking and sitting for less than two hours in an eight-hour

workday. (Id.)

          The ALJ assigned Dr. Chapman’s opinion little weight finding it inconsistent with record

evidence, including Dr. Chapman’s own treatment notes, in which he wrote that the plaintiff had

normal muscle strength and normal motor function. (Tr. 515, 1217.) For example, in his July

2019 treatment notes, Dr. Chapman stated that the claimant showed normal reflexes in his

bilateral hands and wrists—i.e., in both hands and wrists. (Tr. 515, 1217.) Moreover,

consultative physician and internist Dr. Yousif Jawad’s December 2017 examination findings

showed normal motor power in the upper and lower extremities, normal sensory system findings

and normal reflexes, (Tr. 515, 1102), and Dr. Stiler wrote in his May 2019 treatment notes that

the plaintiff had exhibited full motor strength in the right upper and lower extremities, (Tr. 515,

1195-96).




                                                  6
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 7 of 18 PageID #: 1363




       The ALJ also found Dr. Chapman’s opinion inconsistent with the testimony of medical

expert Dr. Kendrick, who testified that the plaintiff exhibited normal strength and motor function

and could perform light to sedentary work based on his review of the record. (Tr. 515-16.) Dr.

Kendrick reasoned that a person with normal strength who was neurologically intact, as reflected

in the treatment notes, would be able to lift more than ten pounds. (Tr. 556-60.)

       In assigning Dr. Chapman’s opinion less than controlling weight, the ALJ did not

explicitly consider all the relevant factors; nor does the record otherwise make clear that Dr.

Chapman’s opinion is due less than controlling weight. Although the ALJ identified some

divergence between Dr. Chapman’s opinion and certain medical evidence in the record, she did

not explicitly consider the other relevant factors. Dr. Chapman, a pain management specialist

who treated the plaintiff for at least two years, based his opinion on, among other evidence, MRI

imaging capturing signs of decline—degenerative changes to the plaintiff’s spine—and physical

examination results showing limitations to movement in the plaintiff’s shoulders, lumbosacral

spine and cervical spine. (Tr. 1244-54.) Thus, it is not clear that his opinion is due less than

controlling weight. Moreover, to the extent the ALJ rested her decision on inconsistency

between Dr. Chapman’s opinion and his own treatment notes, the ALJ should have sought

clarification about the perceived discrepancies. See McGill v. Saul, No. 18-CV-6430, 2020 WL

729774, at *4 (E.D.N.Y. Feb. 13, 2020) (“[S]ince the ALJ deemed the treating physicians’

opinions lacking in support, the ALJ should have sought clarification from them regarding the

deficiencies she perceived in their opinions . . . . The ALJ is not permitted to cherry pick from

the treatment record only evidence that is inconsistent with the treating source’s opinion in order

to conclude that the opinion should be accorded less weight.” (citations omitted)).




                                                 7
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 8 of 18 PageID #: 1364




       On remand, the ALJ should obtain any clarification necessary and explicitly address all

of the treating physician rule factors.

       b. Dr. Igor Stiler

       Dr. Stiler, a board-certified neurologist, treated the plaintiff for pain in his neck, back,

shoulders and lower extremities from 2017 through 2019. (Tr. 1212-15.) Dr. Stiler opined that

the plaintiff could carry more than five pounds but less than ten pounds, never could reach

bilaterally in any direction, never could handle, finger or feel with his right hand, but

occasionally could handle, finger or feel with his left hand. (Tr. 1210.) Dr. Stiler also opined

that the plaintiff was limited to standing and walking for less than one hour in an eight-hour

workday, and to sitting for less than two hours in an eight-hour workday. (Id.)

       The ALJ assigned Dr. Stiler’s opinion little weight because she found it inconsistent with

record evidence. (Tr. 515.) The ALJ’s reasoning mirrored her reasoning about Dr. Chapman’s

opinion: she emphasized Dr. Stiler’s own May 2019 treatment notes stating that the plaintiff

exhibited full motor strength in the right upper and lower extremities, as well as Dr. Kendrick’s

testimony. (Tr. 515, 1195-96.)

       In assigning Dr. Stiler’s opinion less than controlling weight, the ALJ did not explicitly

consider all the relevant factors; nor does the record otherwise make clear that Dr. Stiler’s

opinion is due less than controlling weight. Dr. Stiler, a board-certified neurologist who treated

the plaintiff at least nine times over a two-year period, based his opinion on physical

examinations, which revealed tenderness and spasms in the plaintiff’s spine. (Tr. 1210-1215.)

He also cited MRI results showing degenerative changes to the plaintiff’s spine and EMG results

indicating cervical radiculopathy. (Id.) Thus, it is not clear from the record that Dr. Stiler’s

opinion is due less than controlling weight. Moreover, to the extent the ALJ based her decision




                                                  8
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 9 of 18 PageID #: 1365




on inconsistencies between Dr. Stiler’s notes and his conclusions, she should have sought

clarification. See McGill, 2020 WL 729774, at *4. On remand, the ALJ should address all of the

treating physician rule factors after obtaining any necessary clarifications.

       c. Dr. John Reilly

       Dr. Reilly, an orthopedist, treated the plaintiff for neck, back, knee and shoulder pain

from 2017 through 2019. (Tr. 1238-41.) Dr. Reilly opined that the plaintiff could lift more than

five pounds but less than ten pounds, never could reach overhead or laterally with either arm,

occasionally could reach forward with both arms and occasionally could handle, finger and feel

with both hands. (Tr. 1236.) Dr. Reilly also opined that the plaintiff was limited to standing and

walking for less than two hours and to sitting for less than six hours in an eight-hour workday.

(Id.) The ALJ assigned Dr. Reilly’s opinion little weight because the ALJ found it inconsistent

with the record and with Dr. Kendrick’s testimony. (Tr. 515.)

       In assigning Dr. Reilly’s opinion less than controlling weight, the ALJ did not explicitly

consider all the relevant factors; nor does the record otherwise make clear that Dr. Reilly’s

opinion is due less than controlling weight. Dr. Reilly, an orthopedist who treated the plaintiff at

least ten times over a two-year period, based his opinion on his examinations of the plaintiff,

after he which he determined that the plaintiff had spasms in his neck and back, as well as

limited motion in his cervical spine, shoulders and arms. (Tr. 1237-1241.) Dr. Reilly also cited

MRI results showing degenerative changes to the cervical spine and lumbar spine and EMG

results confirming C6 radiculopathy to the right with evidence of carpal tunnel. (Id.) Thus, it is

not clear from the record that Dr. Reilly’s opinion was due less than controlling weight. On

remand, the ALJ should explicitly address all of the treating physician rule factors.




                                                  9
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 10 of 18 PageID #: 1366




       d. Dr. Ronald Kendrick

       While the ALJ accorded only partial or little weight to the treating physicians’ opinions,

she gave significant weight to the opinion of Dr. Ronald Kendrick, the medical expert who

testified at the August 2019 hearing. (Tr. 515-16.) Dr. Kendrick did not examine the plaintiff

but reviewed the plaintiff’s records. He opined that the plaintiff could perform between light and

sedentary work and could lift more than ten pounds. (Tr. 555.) He based his opinion on the

treating physicians’ treatment notes indicating that the plaintiff had normal muscle strength and

motor function. (Tr. 555-57.) The ALJ accorded significant weight to Dr. Kendrick’s opinion

because it was consistent with treatment notes, the findings of consultative examiners, the

plaintiff’s September 2013 function report and the plaintiff’s testimony about his ability to

perform daily tasks. (Tr. 515-16.) She also observed that Dr. Kendrick is an “orthopedic

surgeon who is a medical expert familiar with Agency regulations.” (Tr. 516.)

       While Dr. Kendrick’s opinion was informed by the record, he never examined the

plaintiff. (Tr. 553.) His conclusion that the plaintiff could lift more than ten pounds was

contrary to the conclusions of at least three of the plaintiff’s treating doctors. (Tr. 1210, 1236,

1242.) On remand, the ALJ should reexamine her decision to assign Dr. Kendrick’s opinion

greater weight than the opinions of the physicians who treated the plaintiff. See Vargas v.

Sullivan, 898 F.2d 293, 295 (2d Cir. 1990) (The ALJ’s decision to “elevat[e] the opinion of the

medical adviser, who never had examined [the plaintiff], over that of . . . her treating physician”

was improper.) Reconsideration is especially warranted because, as discussed above, the ALJ

did not consider all of the treating physician rule factors in evaluating the opinions of the treating

physicians.




                                                 10
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 11 of 18 PageID #: 1367




II.    RFC Determination

       The plaintiff challenges the ALJ’s RFC determination. He argues that the RFC should

have included limits on his ability to finger and handle, especially given the ALJ’s adoption of

Dr. Kendrick’s testimony. (ECF No. 13 at 20.) He also faults the ALJ for failing to consider Dr.

Kendrick’s opinion about his pain, and how it affected his ability to sit, stand, walk, lift, carry,

reach, handle and finger in general. (Id. at 21.)

       The ALJ concluded that the plaintiff “retained significant use of his hands” and had the

residual functional capacity frequently to finger and handle bilaterally. (Tr. 507, 514.) In

reaching this conclusion, the ALJ cited two sets of treatment notes—Dr. Chapman’s and Dr.

Stiler’s—which stated that the claimant had full bilateral grip strength and normal reflexes in his

hands and wrists. (Tr. 514, 1195-96, 1217.) The ALJ also based this determination on Dr.

Kendrick’s testimony, but seems to have misinterpreted that testimony. Dr. Kendrick testified

that the plaintiff “would have restrictions in the use of his right hand to infrequently use.” (Tr.

555.) By contrast, the ALJ stated that Dr. Kendrick “testified that the claimant . . . frequently

[could] . . . use his right hand.” (Tr. 516.) This inconsistency warrants remand. See Correale-

Englehart v. Astrue, 687 F. Supp. 2d 396, 433, 436 (S.D.N.Y. 2010) (remanding where ALJ’s

findings rested in part on misstatement of the claimant’s testimony).

       Contrary to the plaintiff’s assertions, the ALJ did consider evidence of his pain in her

RFC determination. She discussed medical treatment notes and examination findings detailing

the plaintiff’s pain throughout her decision. (Tr. 507-14.) On remand, the ALJ again should

consider evidence of the plaintiff’s pain as she reevaluates the RFC determination.




                                                    11
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 12 of 18 PageID #: 1368




III.      Step Five Analysis

          The plaintiff challenges the ALJ’s step five conclusion. He argues that the ALJ did not

resolve an apparent conflict between the vocational expert’s (“VE”) testimony and the

Dictionary of Occupational Titles (“DOT”) description of two of the three jobs the ALJ

determined the plaintiff could do. (ECF No. 13 at 22-25.) Thus, the plaintiff asserts, only one of

the ALJ’s recommended jobs was available to him; and because this job does not exist in

significant numbers in the national economy, the Commissioner did not meet his step five

burden. (Id.)

          a. Apparent Conflict

          The ALJ, citing the VE’s testimony, determined that the plaintiff could work as a Call

Out Operator, a Telephone Quotation Clerk or a Charge Account Clerk. (Tr. 517). The ALJ also

limited the plaintiff to only occasional overhead reaching. (Tr. 507.) These two conclusions are

inconsistent.

          The DOT 4 describes Telephone Quotation Clerk (DOT Code 237.367-046) and Charge

Account Clerk (DOT Code 205.367-014) as jobs involving frequent reaching. SCO, Part A,

Titles Arranged by GOEG, SVP, and Strength Level. “Reaching” includes overhead reaching.

Lockwood v. Comm’r of Soc. Sec. Admin., 914 F.3d 87, 92 (2d Cir. 2019) (holding that

“reaching” in the SCO includes overhead reaching, including because of a “Social Security

Program Policy Statement defin[ing] ‘reaching’ as ‘extending the hands and arms in any

direction[.]’” (citing SSR 85-15, 1985 WL 56857, at *7 (Jan. 1, 1985))); see also SCO App’x C,

Physical Demands (defining reaching as “extending arms in any direction.”).




4
    References to the DOT also include the DOT’s companion publication, the Selected Characteristics of
    Occupation.


                                                    12
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 13 of 18 PageID #: 1369




       The ALJ has an affirmative duty to identify and resolve any conflict between the VE’s

testimony and the DOT. Lockwood, 914 F.3d at 93. The ALJ must “ask about any possible

conflict and . . . elicit a reasonable explanation for any such conflict before relying on the

vocational expert’s testimony.” Id. at 91 (alterations, internal citations and quotation marks

omitted). “[C]atch-all question[s] to the vocational expert regarding any inconsistencies between

the expert’s testimony and the DOT do[] not satisfy [this] duty.” Patti v. Colvin, No. 13-CV-

1123, 2015 WL 114046, at *6 (W.D.N.Y. Jan. 8, 2015).

       The ALJ did not resolve the conflict between the VE’s testimony that the plaintiff could

work as Telephone Quotation Clerk or Charge Account Clerk and the DOT’s description of each

job as involving frequent reaching, and by extension, frequent overhead reaching. The ALJ

asked the VE if his testimony was consistent with the DOT, (Tr. 571), but this catch-all question

was not enough. The VE answered that “[t]he DOT doesn’t discuss overhead reach with a single

arm, but you know, I gave you examples of clerical positions. These would not require more

than occasional reach.” (Tr. 571.) When the ALJ refined the reaching limitation to both arms,

the VE testified that “the overhead rarely is an issue in these jobs. These are all clerical-type

positions, and so you know, they don’t really have to do a lot of work overhead.” (Tr. 577-78.)

The VE also testified that the DOT doesn’t mention overhead reaching. (Tr. 578.) Although the

VE stated that his conclusions were “based on [his professional] experience,” the ALJ did not

identify the conflict explicitly or otherwise address it squarely. (Tr. 578); Nieto v. Comm’r of

Soc. Sec., No. 20-CV-3138, 2021 WL 1784317, at *3 (E.D.N.Y. May 5, 2021) (Lockwood “held

that the procedure that must be used to resolve the conflict is that the ALJ must first expressly

recognize the conflict and then elicit a specific basis from the vocational expert that reconciles

it.”). Thus, the ALJ’s step five conclusion was not based on substantial evidence.




                                                 13
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 14 of 18 PageID #: 1370




       b. Number of Jobs

       The plaintiff argues that because Call Out Operator is the only one of the three jobs the

VE identified that is consistent with the ALJ’s RFC determination, the Commissioner did not

meet his burden of showing that a significant number of jobs exist in the national economy that

the plaintiff could perform. (ECF No. 13 at 22-24.)

       The VE testified that there are 4,573 full-time Call Out Operator jobs available in the

national economy. (Tr. 574.) The Second Circuit has not established a bright line rule, but

courts in the Circuit have described the number of jobs required to form a “significant number”

as “fairly minimal.” Hamilton v. Comm’r of Soc. Sec., 105 F. Supp. 3d 223, 229 (N.D.N.Y.

2015). Nevertheless, courts have been “troubled” when fewer than 10,000 jobs in the national

economy were identified, and it was unclear if any were geographically near the plaintiff. See,

e.g., Terri G. v. Comm’r of Soc. Sec., No. 18-CV-0066, 2019 WL 1318074, at *11 (N.D.N.Y.

Mar. 22, 2019); Hamilton, 105 F. Supp. 3d at 229-31 (N.D.N.Y. 2015) (finding that 5,160 was

not a “significant number” of jobs); compare Rodriguez v. Berryhill, No. 16-CV-1010, 2018 WL

704136, at *5 (D. Conn. Feb. 5, 2018) (finding that 25,000 was a “significant number” of jobs).

On remand, and informed by the foregoing, the ALJ should determine if the jobs the plaintiff can

perform exist in “significant numbers.”

IV.    Remand

       a. Remand Solely to Calculate Benefits

       The plaintiff urges the Court to remand this action solely for the calculation of benefits.

(ECF No. 13 at 25-26.) According to the plaintiff, the record makes clear that he is disabled

within the meaning of the Social Security Act and the defendant failed to meet his step five

burden. (Id.)




                                                14
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 15 of 18 PageID #: 1371




       Reversal and remand solely for the calculation of benefits is appropriate “when the record

provides persuasive proof of disability and a remand for further evidentiary proceedings would

serve no purpose.” Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980); accord Rosa v.

Callahan, 168 F.3d 72, 82-83 (2d Cir. 1999). This remedy also is appropriate when the

Commissioner has not met the step five burden and there is not substantial evidence to support

his finding that the claimant can perform sedentary work. Balsamo v. Chater, 142 F.3d 75, 82

(2d Cir. 1998). In this case, I remand for further proceedings consistent with this opinion.

       The plaintiff emphasizes the opinions of his treating physicians. But the opinions of

treating physicians do not establish conclusively that the plaintiff is disabled within the meaning

of the Social Security Act. Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (“[T]he Social

Security Administration considers the data that the physicians provide but draws its own

conclusions as to whether those data indicate disability.”). Additionally, even among the

opinions of the plaintiff’s treating physicians, there is conflicting evidence in the record. For

example, Dr. Kenneth Chapman, a pain management physician, opined that the plaintiff could

handle and finger with his right hand frequently while Dr. Stiler, a neurologist, opined that the

plaintiff never could handle and finger with his right hand. (Tr. 1210, 1242). Where there is

conflicting evidence, “it is for the [Social Security Administration], and not th[e] court, to weigh

the conflicting evidence in the record.” Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir. 1998). On

the other hand, the Court observes that there is at least some evidence in the record that the

plaintiff cannot perform even sedentary work. (See, e.g., Tr. 1253 (Dr. Chapman opined that the

plaintiff was able to walk for less than two hours a day and sit for less than four hours a day); Tr.

1210 (Dr. Stiler opined that the plaintiff was able to walk for less than one hour in an eight-hour

workday and for less than two hours in an eight-hour workday).)




                                                 15
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 16 of 18 PageID #: 1372




       b. New ALJ

       Finally, the plaintiff requests that the Court remand his proceeding to a new ALJ because

ALJ Loewy adopted Dr. Kendrick’s “outrageous assertion that [the plaintiff] faked his medical

findings and is lying about his symptoms.” (ECF No. 13 at 25-26.)

       Dr. Kendrick questioned the accuracy of an examination conducted by physicians of the

New York City Fire Department (“FDNY”). (Tr. 564-65). Based on a June 21, 2013

examination, FDNY physicians concluded that the plaintiff had bilateral hand grip weakness and

bilateral wrist extensor weakness. (Tr. 1123-24.) Dr. Kendrick testified that the FDNY exam

was not demonstrative of the plaintiff’s strength because it was a single test that requires a

patient’s cooperation and “[p]atients can fake it if they want to.” (Tr. 564-65.) ALJ Loewy

determined that the plaintiff retained full strength and motor skills, despite the FDNY

physicians’ findings, based in part on Dr. Kendrick’s testimony about the test. (Tr. 516.)

       Whether a case should be remanded to a different ALJ generally is a decision for the

Commissioner to make. Sutherland v. Barnhart, 322 F. Supp. 2d 282, 292 (E.D.N.Y. 2004).

However, courts have ordered the Commissioner to reassign a case to a new ALJ on remand

where the ALJ’s conduct “g[a]ve[] rise to serious concerns about the fundamental fairness of the

disability review process[.]” (Id.) In determining whether remand to a new ALJ is warranted,

courts in this Circuit consider whether there is: “(1) a clear indication that the ALJ will not apply

the appropriate legal standard on remand; (2) a clearly manifested bias or inappropriate hostility

toward any party; (3) a clearly apparent refusal to consider portions of the testimony or evidence

favorable to a party, due to apparent hostility to that party; [or] (4) a refusal to weigh or consider

evidence with impartiality, due to apparent hostility to any party.” (Id.) An ALJ’s “[l]egal error




                                                  16
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 17 of 18 PageID #: 1373




alone is insufficient to support a finding of bias.” Lebron v. Colvin, No. 13-CV-9140, 2015 WL

1223868, at *24 (S.D.N.Y. Mar. 16, 2015).

        The ALJ’s reliance on Dr. Kendrick’s testimony does not, without more, warrant

assigning the proceeding to a new ALJ. There is no indication that ALJ Loewy would not apply

appropriate legal standards on remand. Nor does the record show that ALJ Loewy harbored

hostility towards the plaintiff.

        Courts have directed reassignment when the original ALJ disregarded instructions from

the Appeals Council, see, e.g., Patel v. Colvin, No. 10-CV-4617, 2013 WL 3873234, at *10

(E.D.N.Y. July 25, 2013) (reassignment warranted when ALJ did not comply with Appeals

Council’s directive to adhere to the treating physician rule and to consider the report of a

vocational consultant), when the ALJ showed animosity towards a claimant’s attorney, see, e.g.,

Ocasio v. Barnhart, No. 00-CV-6277, 2002 WL 485691 (E.D.N.Y. Mar. 28, 2002) (reassignment

warranted when ALJ made sarcastic comments to the claimant’s lawyer (e.g., “Gee that’s

wonderful”), cut the lawyer off during his questioning of the medical expert, accused the lawyer

of failing to develop the record, and questioned the lawyer’s qualifications on the record);

Sutherland, 322 F. Supp. 2d at 293 (reassignment warranted when the original ALJ would not

permit the plaintiff’s attorney to ask the medical expert questions that would undermine the

ALJ’s opinion and made sarcastic comments about the treating physicians’ reports, qualifications

and the plaintiff’s subjective complaints), and when a case had been remanded to the same ALJ

twice before, warranting a “fresh look.” Ortiz v. Chater, No. 95-CV-3126, 1997 WL 50217, at

*3 n.1 (E.D.N.Y. Jan. 30, 1997).

        This case presents no such concerns. ALJ Loewy weighed the evidence as part of her

job. Valentin v. Colvin, No. 16-CV-245, 2017 WL 923903, at *4 (D. Conn. Mar. 8, 2017)




                                                 17
Case 1:20-cv-01923-AMD Document 18 Filed 09/01/21 Page 18 of 18 PageID #: 1374




(holding ALJ was not biased because she made negative credibility determination for claimant as

part of her duties). Thus, the Court leaves the decision of which ALJ should preside over the

remanded proceeding to the Commissioner’s discretion.

                                        CONCLUSION

       The plaintiff’s motion is granted in part. The Commissioner’s motion for remand is

granted in part. The case is remanded for further proceedings consistent with this opinion.



SO ORDERED.



                                                    ___________________________
                                                     s/Ann M. Donnelly
                                                    ANN M. DONNELLY
                                                    United States District Judge

Dated: Brooklyn, New York
       September 1, 2021




                                               18
